Citation Nr: 0912509	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility to Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and the Veteran's son




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from October 1961 to August 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in February 2009.  A transcript of the 
hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The Veteran died in November 2005, at the age of 65.  The 
immediate cause of death was reported as hepatic 
encephalopathy due to cirrhosis of the liver due to 
idiopathic etiology.  

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  The Veteran's hepatic encephalopathy and cirrhosis of the 
liver were not manifested in service or in the first post 
service year, and is not shown to have been related to any 
injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the Veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met. 38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.312, 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2006 from the RO to the appellant which 
was issued prior to the RO decision in August 2006.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
February 2007 SOC provided the appellant with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Board notes that 
the May 2006 letter was not Hupp compliant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
testimony at the hearing reflect that any defect was cured by 
actual knowledge on the part of the claimant of what was 
needed to substantiate the claim.  Furthermore, the appellant 
was informed of the notice requirements under Hupp in the SOC 
of February 2007 and was given an opportunity to submit 
additional evidence.  Moreover, as noted below, the record 
reflects that VA has obtained all relevant evidence.

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

In addition, the Board finds that all obtainable evidence has 
been associated with the claim file.  A marriage certificate, 
death certificate, service medical treatment records, and a 
letter form a private physician have been obtained and 
associated with the claim file.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
the cause of the Veteran's death, given that she has been 
provided all the criteria necessary for establishing service 
connection, we find that there has been essential fairness.

Legal Criteria and Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability. See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

A lay person is competent to describe what they observe.  
However, they do not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. § 
3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated 
its position that service in deep-water naval vessels 
offshore of Vietnam (as opposed to service aboard vessels in 
inland waterways of Vietnam) is not included as "service in 
the Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases.  See comments section 
in Federal Register announcement of final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 66 
Fed.Reg. 23166 (May 8, 2001).  

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of 
the phrase "served in the Republic of Vietnam," which 
required the physical presence of a veteran within the land 
borders of Vietnam during service, was a permissible 
interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii).  The United States Supreme Court, declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake is now final.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The record shows that the Veteran honorably served his nation 
during a time of war and peace and that he carried the 
respect of his superiors in regard to the work he performed.

The claimant has appealed the denial of service connection 
for the cause of death.  In essence, it is asserted that the 
Veteran spent time in Vietnam, that he developed diabetes 
mellitus and that such condition contributed to death.  
Service connection for the cause of death may be established 
if a disability incurred in or aggravated by service caused, 
contributed substantial or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. § 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show:  
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed.Cir. 2004).  Additionally, certain 
conditions, such as diabetes mellitus, cirrhosis of the 
liver, and organic diseases of the nervous system, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

During the Veteran's lifetime, he did not establish service 
connection for any condition.  However, that fact is not 
controlling as the VA may review the record to determine if 
conditions would have been service connected if he had 
applied.  The Board undertakes De Novo review.  The 
uncontested facts establish that the Veteran honorably served 
his nation from 1961 to 1981 and that he served in Southeast 
Asia.  His duties included crew chief.  A personnel document 
established that he had trained one Vietnamese airman as an 
F-5 crew chief.  The Veteran's son testified that his father 
had told him that he had flown into Vietnam.  The Board finds 
the testimony credible and consistent with some of the duties 
as crew chief.

Initially, the Board notes that the appellant has argued that 
the Veteran served in Vietnam and he was exposed to Agent 
Orange which led to his death.  As noted previously, the 
Veteran's son testified that the Veteran told him he had 
flown into Vietnam and the Board has found his testimony to 
be credible.  Moreover, the Board acknowledges the holding in 
Haas, supra, that service in Vietnam required setting foot in 
the Republic of Vietnam.  However, the Board is not making 
any determination at this point as to whether the Veteran had 
service in the Republic of Vietnam as the none of the 
conditions which led to his death are subject to the Agent 
Orange presumption.  38 C.F.R. § 3.309(c).  

The record establishes that the Veteran died in November 
2005.  The death certificate established that the cause of 
death were hepatic encephalopathy and cirrhosis of idiopathic 
etiology.  The onsets were estimated as one month and 15 
years prior to death.  Our full review of the record 
establishes that there was no evidence of encephalopathy or 
cirrhosis during service or within one year of separation.  
Rather, the separation examination disclosed that the 
endocrine system, abdomen, viscera, vascular system, 
psychiatric and neurologic evaluations were normal.  The 
record also establishes that there is no competent evidence 
attributing the onset of cirrhosis or encephalopathy to any 
incident of service.  It is important to note that cirrhosis 
and encephalopathy are not subject to an Agent Orange 
presumption.  38 C.F.R. § 3.309(c).  

Rather, it is argued that the Veteran developed diabetes 
mellitus and that such disorder resulted in death.  Here, the 
Board is presented with a statement from Dr. Rothwell.  It 
was established that the Veteran had ischemic heart disease, 
hypertension and idiopathic cirrhosis of the liver.  In 2001 
it was established that his blood sugar was elevated and type 
2 diabetes was diagnosed.  He was seen every three months, 
was placed on oral hypoglycemic agents and maintained 
adequate control.  

In this case, there is no proof of diabetes mellitus during 
service or within one year of separation.  The retirement 
examination disclosed that the endocrine system was normal 
and urinalysis was negative for sugar.  In fact, Dr. Rothwell 
established that the disorder was first identified in 2001 
rather than during service or shortly thereafter.  Even if 
the Board were to accept that the Veteran stepped foot in 
Vietnam, service connection for the cause of death would not 
be warranted.  There is no proof that diabetes mellitus 
caused or contributed substantially or materially to the 
cause of death.  The death certificate established the cause 
of death as encephalopathy and cirrhosis.  Dr. Rothwell 
established that the diabetes was satisfactorily controlled 
on oral hypoglycemic agents.  Such facts establish that the 
diabetes would not have been ratable as 100 percent and that 
diabetes did not cause or contribute to death or render him 
less capable of resisting the effects of the fatal disease 
processes.  

The Board acknowledges that the appellant has argued that the 
Veteran's hepatic encephalopathy and cirrhosis of the liver 
are due to service.  However, the issue in the present case 
does not involve a simple diagnosis.  Hepatic encephalopathy 
and cirrhosis of the liver are not simple diagnoses.  See 
Jandreau, supra.  The appellant is not competent to provide 
more than simple medical observations.  She is not competent 
to provide a complex medical opinion regarding the etiology 
of the claimed disabilities.  Thus, the appellant's lay 
assertions that the Veteran's fatal diseases are due to 
service are not competent or sufficient.

At this time, there is no proof that any condition incurred 
in or aggravated by service caused or contributed 
substantially or materially to the cause of death.  Even if 
we were to accept that he stepped foot in Vietnam, there is 
no proof that a recognized "Agent Orange" presumptive 
disorder caused or contributed substantially or materially to 
the cause of death.  The preponderance of evidence is against 
the claim and there is no doubt to be resolved.





Educational Benefits

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

In this case, the Veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of his death has not been shown 
to be service-related.  Accordingly, the Board finds that the 
appellant has not met the criteria for eligibility for DEA 
benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Dependents' Education Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


